IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD SCOTT HANGEY AND                         : No. 147 EAL 2021
ROSEMARY HANGEY H/W,                            :
                                                :
                    Respondents                 : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
             v.                                 :
                                                :
                                                :
HUSQVARNA PROFESSIONAL                          :
PRODUCTS, INC., HUSQVARNA GROUP,                :
HUSQVARNA U.S. HOLDING, INC.,                   :
HUSQVARNA AB, AND TRUMBAUER'S                   :
LAWN AND RECREATION, INC.,                      :
                                                :
                    Petitioners                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners are:


      (1)   Whether the Superior Court committed legal error when it held that a trial
            court employing the quality-quantity test for venue abuses its discretion by
            weighing the totality of the evidence presented and, in the absence of other
            evidence relevant to the analysis, finding that 0.005 percent of a defendant’s
            total sales occurring in the forum county is de minimis and alone sufficient
            to render venue proper[.]

      (2)   Whether the Superior Court failed to faithfully apply the [abuse of discretion]
            standard of review when it reversed the trial court’s decision sustaining
            Petitioners’ preliminary objections for improper venue, in the absence of a
            finding that the trial court’s decision was manifestly unreasonable, that the
            trial court failed to apply the law, or that the trial court was motivated by
            partiality, prejudice, bias, or ill-will[.]
      The Philadelphia Association of Defense Counsel’s Application for Leave to File

Amicus Curiae Brief is GRANTED.




                                 [147 EAL 2021] - 2